Citation Nr: 1728233	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  05-25 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether there is new and material evidence to reopen a claim for service connection for a seizure disorder. 

2. Entitlement to service connection for a seizure disorder.

3. Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Mark P. Lippman, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to November 1985. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2004 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO), in relevant part, declined to reopen the Veteran's claim for service connection for a seizure disorder and denied service connection for paranoid schizophrenia. 

In November 2008, the Board remanded these claims to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration. After completing the requested development, however, the AMC continued denying each claim (as reflected in a March 2010 Supplemental Statement of the Case (SSOC)) and returned these claims to the Board for further appellate consideration.

In February 2011, the Board denied the claims, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a November 2015 Memorandum Decision, the Court vacated the Board's February 2011 decision and remanded the claims to the Board for further action consistent with the Memorandum Decision.

In July 2016, the Board again remanded the claims for still further development. Specifically, the Board instructed the RO or AMC to provide the Veteran proper notice informing him of the reasoning of the previous denial of his claim for service connection for a seizure disorder. Additionally, the RO or AMC was to attempt to locate alleged mental health treatment records from the Jacksonville Naval base, as well as schedule the Veteran for a hearing since he had requested one regarding his claims.


These claims of entitlement to service connection for paranoid schizophrenia and for a seizure disorder are again being REMANDED to the Agency of Original Jurisdiction (AOJ), but this time after reopening the claim for a seizure disorder because there is the required new and material evidence since the last, final and binding, denial of this claim.


FINDINGS OF FACTS

1. In January 2003, the RO denied the Veteran's petition to reopen his claim for service connection for a seizure disorder; although notified of that denial in a letter sent later that same month, he did not initiate an appeal.

2. Some of the evidence since submitted or otherwise obtained, however, is not cumulative or redundant of the evidence that was of record at the time of that earlier decision denying the petition to reopen this claim, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1. The January 2003 rating decision declining to reopen the claim for service connection for a seizure disorder is a final and binding determination based on the evidence then of record. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

2. But there is new and material evidence since that decision to reopen this claim.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision the Board is reopening the claim for service connection for a seizure disorder, then ordering further development of this claim on remand, so there is no need to discuss whether VA has complied with the duties to notify and assist the Veteran with this claim, at least at this juncture.  This is better determined once the additional development of this claim is completed on remand. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

New and Material Evidence 

Generally speaking, RO decisions that are not timely appealed are final and binding based on the evidence of record at the time the decision was issued. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2016). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of it.  See also 38 C.F.R. § 3.156.

The Board must consider this question of whether new and material evidence has been received to reopen the claim, irrespective of what the RO determined concerning this, because this initial determination goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on its underlying merits, i.e., de novo. See Jackson v Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 


"New" evidence is existing evidence not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

In order for evidence to be sufficient to reopen a previously-disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312, 314 (1999). If it is determined that new and material evidence has been submitted, the claim must be reopened. VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999).

Service Connection

Establishing service connection generally requires having medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology - but only if the condition claimed is of the type specifically contemplated by § 3.309(a) as "chronic", per se. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). See also Barr v. Nicholson, 21 Vet.App. 303 (2007). Continuity of symptomatology can be demonstrated by showing (1) that a condition was "noted" during service; (2) evidence of continuous symptoms after service; and (3) medical, or in certain circumstances, lay evidence of a nexus between the current disability and the post-service symptoms. Savage v. Gober, 10 Vet.App. 488 (1997).

Analysis

Historically, the Veteran's claim for service connection for a seizure disorder was originally considered and denied in an April 1986 rating decision, wherein the RO found that his seizure disorder had pre-existed his service and was not aggravated during or by his service. This same claim was reconsidered and again denied on several subsequent occasions, most recently in January 2003 when the RO declined to reopen this claim, concluding there was not the required new and material evidence. Although notified of that most recent denial in a January 2003 letter, the Veteran did not initiate an appeal of that most recent RO decision. See 38 C.F.R. § 20.200 (An appeal to the Board consist of a timely-filed Notice of Disagreement (NOD), in writing, and after receipt of a Statement of the Case (SOC), a timely-filed Substantive Appeal (VA Form 9 or equivalent statement). The RO's January 2003 denial of the petition to reopen this claim, therefore, is the last final and binding denial of this claim based on the evidence then of record, and marks the starting point for determining whether new and material evidence since has been submitted or otherwise obtained. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (indicating to review for newness and materiality all evidence submitted or otherwise obtained since the last final and binding denial of the claim, irrespective of whether that denial was on the underlying merits or, instead, a prior petition to reopen the claim).


Evidence of Record at Time of Last Final and Binding Denial of the Claim

The pertinent evidence then of record included the Veteran's service treatment records (STRs). These records reflect that he suffered a seizure in May 1985, so during his time in service. He subsequently was discharged later that same year, in October 1985, on recommendation of a Medical Evaluation Board (MEB). The October 1985 MEB report notes that his seizure disorder had started at age 6, so before his service, and that he was treated with anti-convulsion medications until age 15 with moderate success. He reportedly was free from seizures until the incident in May 1985, and it was noted that the seizures also had recurred three further times since May 1985. He signed a certificate attesting that he had appeared before the MEB in October 1985 and that the MEB had found him unfit for further military service owing to his seizure disorder that had existed prior to his enlistment. 

Also of record were VA outpatient treatment records from 1995 through 2003, as well as the report of a May 1986 VA compensation examination reflecting diagnosis of and treatment for the seizure disorder, and various personal statements from the Veteran.

Evidence of Record Since that Last Final and Binding Denial of the Claim

Pertinent evidence added to the claims file since that January 2003 rating decision includes additional VA outpatient treatment records, a Social Security Administration (SSA) disability determination and related medical reports, and various lay statements. 

The VA outpatient treatment records continue to note a history of seizure disorder, though it is pointed out the Veteran had not experienced another seizure in many years and was taken off seizure medication. 


The SSA records include a number of private medical reports. Notably, a February 1994 evaluation indicates the Veteran had experienced seizures as a child, and that his last seizure was 3 to 4 years preceding that February 1994 evaluation (so in 1990/91 or thereabouts). The report of a September 2000 private medical evaluation notes a history of seizure in 1985, but nothing further regarding this disability. 

As reflected in various statements by the Veteran and his representative, the Veteran has continued to allege that his seizure disorder, even if pre-existing his service, was aggravated during or by his service. In a May 2003 statement in support of the claim, he alleged that his seizure disorder had reoccurred during his service after being hit with a pool stick. 

Old and New Evidence of Record Considered as a Whole

The Board finds that some of the additional evidence mentioned at least raises a reasonable possibility of substantiating this claim of entitlement to service connection for a seizure disorder. In this regard, the Board is mindful of the "low threshold" for reopening a previously-denied claim. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). In Shade, the Court clarified that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118. Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. In other words, the Court indicated that the post-Veterans Claims Assistance Act (VCAA) version of 38 C.F.R. § 3.156 (a) establishes a "low threshold" for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim. Rather, if there is newly-submitted evidence of current disability that, in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened. This then triggers VA's duty to assist in providing the claimant a VA examination.

Here, the May 2003 statement in support of the claim in which the Veteran alleged a physical assault had triggered his seizure disorder reoccurrence was not in the claims file at the time of the prior January 2003 RO decision. His statements go to the essential basis of his claim. Important to note, the criteria for new and material evidence simply requires the evidence to have not been previously submitted and to relate to an unestablished fact necessary to substantiate the claim. In doing so, at this stage in the claim process, the Board must presume the evidence offered is credible.  See again Justus v. Principi, 3 Vet. App. 510, 513 (1992). Thus, the Board finds the medical records and statements in support of the claim obtained since the January 2003 RO decision to be new and material and, therefore, sufficient reason to reopen the claim.


ORDER

Because there is the required new and material evidence, the petition to reopen the claim for service connection for a seizure disorder is granted. To this extent, and this extent only, the appeal is granted subject to the further development of the claim on remand.


REMAND

The Board regrets the further delay in ultimately deciding this appeal, but finds that it is necessary for a decision on the claims.

In regards to the Veteran's claim for service connection for a seizure disorder, the Board finds that a supplemental medical examination and opinion are needed. The original 1986 denial relied mainly on the MEB's findings in service and conclusion that the Veteran's seizure disorder had pre-existed his service and was not aggravated by his service. However, the MEB and subsequent April 1986 VA medical examination report failed to provide rationale as to reoccurrence of the Veteran's seizure disorder while in service - even though he reportedly had been seizure/convulsion free since the age of 15. The Board consequently is requesting this additional comment to assist in deciding this claim.

In regards to the Veteran's claim for service connection for paranoid schizophrenia, the Board acknowledges that he was not afforded a medical examination in relation to this particular claim. VA's duty to assist requires providing an adequate medical examination and/or obtaining a medical opinion if the evidence is insufficient to decide the claim. However; in order for this duty to assist to be triggered, the following must be present: (A) competent lay or medical evidence of a current disability, persistent or recurrent symptoms of a disability, (B) evidence establishing the Veteran suffered an event, injury, or disease or symptoms of a disease, and (C) evidence indicating the claimed disability or symptoms may be associated with the established event, injury, or disease in service. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). See also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

These "low threshold" requirements having been met, the Board is consequently requesting an examination and opinion concerning this claim also.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Request the appellant identify all medical providers (VA and private) from whom he has received treatment for paranoid schizophrenia and a seizure disorder; have him complete and return the VA Form 21-4142 provided, Authorization and Consent to Release Information, for the identified treatment records to the extent they involve private as opposed to VA facilities. Then attempt to obtain all identified records, to the extent relevant, and associate them with the claims file so they may be considered. 

Document all efforts to obtain these records and appropriately notify the Veteran if unable to.

2. After receiving all additional records, schedule the Veteran for another VA compensation examination for additional comment (supplemental/addendum opinion) concerning the nature and etiology of his seizure disorder. The claims folder must be made available to the examiner and he or she is requested to review it in conjunction with the examination. The examiner must obtain a complete history of the claimed seizure disorder, which should be considered and documented in the examination report. 

All tests and studies deemed necessary by the examiner should be performed. The examiner should provide a diagnosis pertinent to the claimed seizure disorder.

The examiner is specifically requested to provide the following opinions: 

a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's seizure disorder pre-existed his service and

b) If so, whether it also is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing seizure disorder WAS NOT aggravated during or by his service - meaning worsened beyond the condition's natural progression. It is essential the examiner provide explanation for the opinion, regardless of whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions.


c) If, conversely, it is determined the Veteran's seizure disorder did not pre-exist his service, what is the likelihood (very likely, as likely as not, or unlikely) it instead was incurred during his service or within the year after his discharge or is otherwise related or attributable to his service.

In providing these requested opinions, the examiner must explain the significance, if any, of the lapse in time between the Veteran's last seizure prior to service and the reoccurrence of seizures during his service.  The same is true for what occurred after his service.

3. Also have the Veteran undergo a VA medical examination regarding his claim for service connection for paranoid schizophrenia. The claims file, including a complete copy of this remand, must be made available for the examiner to review and the examination report must reflect this review was accomplished.

The examiner is requested to furnish the following opinions:

The likelihood (very likely, as likely as not, or unlikely) the paranoid schizophrenia initially manifested during the Veteran's military service, or within a year of his discharge, or is otherwise related or attributable to his service, including caused or aggravated by a service-connected disability.

The opinion must include discussion of the underlying reasoning or rationale, preferably citing to specific evidence in the file supporting conclusions.

4. After undertaking any other development deemed appropriate, readjudicate these claims in light of this and all other additional evidence. If these claims continue to be denied, or are not granted to the Veteran's satisfaction, send him and his attorney an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


